UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-8115


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOWARD J. BEARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Samuel G. Wilson,
District  Judge.     (5:02-cr-30020-sgw-mfu-4;   5:09-cv-80124-
sgw-mfu)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Howard J. Beard, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia;
Ryan Lee Souders, Jeb Thomas Terrien, Assistant United States
Attorneys, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howard J. Beard seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent     “a     substantial     showing     of     the     denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537       U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and    conclude     that    Beard   has    not   made   the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We deny Beard’s motion to appoint counsel.                          We

dispense     with        oral   argument    because     the        facts    and     legal

contentions        are      adequately      presented         in     the     materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3